OPINION OP COURT.
The following is taken, verbatim, from the opinion.
BY THE COURT.
The third and paramount ground of reversal claimed is that this extension was establishing a new transportation operation between Mansfield, Mt. Gilead and Columbus, without any showing made that public convenience and necessity demanded or required such operation. This ground is, therefore, based upon a determination of a question of fact and goes to the weight of the evidence.
The Commission would be justified in .granting this extension if the preponderance of the evidence showed that the public affected by such proposed extension did not have adequate common carrier transportation service and that the granting of such extension would serve the convenience and necessity of the general public and eliminate the inadequacy and inconvenience of such lack of service, the needs of the public being the primary consideration.
The Public Utilities Commission apparently found that the publie to be served by the proposed extension has not adequate common carrier transportation service; that there was a public convenience to be served and a necessity for such services.
Such being its conclusion and there being evidence sufficient to sustain the same, we cannot substitute our judgment for that of the Commission. Entertaining these viees, it is our conclusion that findings and order of the Commission are neither unreasonable nor unlawful and the same are therefore affirmed.
(Marshall, CJ., Day, Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.)